Per Curiam.
In the matter of our rule requiring the respondent Lloyd Brown to show cause why he should not be punished for contempt of court for holding himself out as an attorney at law, not having a license to practice as such as required by the provisions of section 1, chapter 1, ’35 C.S.A., we have considered the complaint of the relator Attorney General, together with exhibit and the answer thereto, and it appearing therefrom that the respondent engaged in the practice of law and so admits:
Now, therefore, it is ordered and adjudged by the court that the said Lloyd L. Brown, by reason of said unauthorized practice was and is guilty of contempt of the authority of this court. §21, c. 14, ’35 C.S.A.
It is further ordered that the said Lloyd L. Brown be punished for said contempt by paying into the registry of this court a fine in the sum of one hundred dollars ($100.00); and that he make such payment within fifteen days from the date hereof.